Citation Nr: 1812340	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-19 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disability (claimed as service connection for back, spinal cord, waist, and fanny bone). 

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person, or by reason of being permanently housebound.


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.  He was awarded the National Defense Service Medal, Armed Forces Expeditionary Medal, and Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that the RO had originally adjudicated the Veteran's claim as entitlement to service connection for depression.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Accordingly, the issue has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In his June 2014 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  He was notified of his scheduled September 2017 hearing by a letter dated in August 2017.  In August 2017, the RO received correspondence from the Veteran's representative seeking to withdraw the Board hearing request.  See 38 C.F.R. § 20.702(e) (2017) (withdrawal of hearing request).  As such, the hearing request is deemed withdrawn.

The Veteran raised a motion to advance on docket due to homelessness in a December 2016 statement.  The undersigned Veterans Law Judge (VLJ) is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder, service connection for a low back disability, and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.   

The Veteran contends that service connection is warranted for bilateral hearing loss as a result of his duties in service.  He specifically asserts that he was exposed to helicopters as an aviation electrician, which led to hearing loss that has progressively worsened.  The Veteran's Report of Separation from the Armed Forces (DD-214) notes that his military occupational specialty (MOS) was Aviation Electrician.  The Board finds that the Veteran's military history and his contentions regarding in-service exposure to excessive levels of noise are consistent with the circumstances of his service.  

Service treatment records contain a September 1987 induction audiology report documenting that the Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

However, an in-service audiogram in May 1989 documented the following pure tone thresholds, in decibels, and referenced the January 1988 audiogram for comparison:




HERTZ



500
1000
2000
3000
4000
RIGHT (May 10, 1989)
15
5
15
15
10
RIGHT (January 1988)
-5
-5
-5
-10
0
LEFT
(May 10, 1989)
5
0
0
0
0
LEFT
(January 1988)
5
-5
-5
5
-10

The in-service audiologist noted poor threshold shifts in both ears ranging from +5 to +25 and determined that it was a significant threshold shift.  In a follow-up audiogram dated two weeks later, the Veteran had the following pure tone thresholds, in decibels, as compared to the January 1988 audiogram: 





HERTZ



500
1000
2000
3000
4000
RIGHT (May 23, 1989)
10
25
30
20
10
RIGHT (January 1988)
-5
-5
-5
-10
0
LEFT
(May 23, 1989)
5
0
5
0
0
LEFT
(January 1988)
5
-5
-5
5
-10

The audiologist determined the Veteran had a significant threshold shift and documented poorer threshold shifts up to +10 in the left ear and up to +35 in the right ear.  

Another in-service audiogram dated in July 1990 documented the following pure tone thresholds, in decibels, and referenced the February 1990 audiogram for comparison:




HERTZ



500
1000
2000
3000
4000
RIGHT (July 1990)
20
05
10
5
5
RIGHT (February 1990)
10
0
0
0
5
LEFT 
(July 1990)
10
5
20
10
5
LEFT
(February 1990)
10
0
10
0
0

The July 1990 audiologist noted poorer threshold shifts ranging from +5 to +10 decibels but determined it was not a significant shift from the February 1990 audiogram.  A subsequent audiogram in May 1991 also reflected poorer threshold shifts ranging from +5 to +10 decibels as compared to the January 1988 audiogram.  The November 1991 separation audiometric testing indicated that the Veteran had pure tone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-5
-5
LEFT
5
-5
-5
-5
-5

The Board acknowledges that the readings at the multiple audiometric examinations during service, although diminished, did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385.  However, these readings suggest a pattern of worsening.  See McKinney v. McDonald, 28 Vet. App. 15, 21 (2016). 

Post-service evidence establishes a current hearing loss disability.  Specifically, a January 2016 VA audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
45
	50
LEFT
25
30
25
45
55

The Veteran exhibited speech recognition scores of 90 percent in the right ear and 90 percent in the left ear using the Maryland CNC Test.  Thus, a current hearing loss disability pursuant to 38 C.F.R. § 3.385 is established, and the question is whether such hearing loss disability is related to the Veteran's service.

The January 2016 examiner opined that the Veteran's current bilateral sensorineural hearing loss was less likely than not caused by or a result of service because his separation examination, compared to his enlistment examination, contained no clinically significant increase in thresholds over time in service.  The examiner explained that in its studies, the Institute of Medicine found that there was insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in in one's lifetime, long after that cessation of that noise exposure, and as such it is unlikely that such delayed effects occur.  The examiner further reasoned that in-service examinations did not indicate clinically significant increase in thresholds over time during service and that there was a lack of objective evidence of permanent clinically significant increases in thresholds over time in service based on frequency-specific audiological testing.  Significantly, however, the examiner did not address the fact that an in-service audiologist did determine the Veteran had significant increase in thresholds in May 1989, as compared to the January 1988 audiogram.  He also did not address that the Veteran's hearing loss during service, while not enough to meet the criteria for a hearing loss disability for VA purposes, was at or above the 20 decibel threshold at more than one frequency, in the right ear, indicating some degree of hearing loss.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

Here, the Board finds the Veteran's reports of the in-service onset of his hearing loss and its continuation thereafter both competent and credible.  Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  As such, the Board finds that the Veteran's lay statements are sufficient to establish service connection in this instance.  In so finding, the Board acknowledges that the negative opinion of record accorded great weight to the fact that the Veteran's hearing was within normal limits at separation, but did not address the Veteran's in-service threshold shifts.  The absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, considering the Veteran's in-service audiometric testing showing some degree of hearing loss, as well as the Veteran's statements that he first started to experience hearing loss during service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible statements describing hearing loss that began in service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current hearing loss was incurred in service.  Hence, affording him the benefit of the doubt, service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 


REMAND

Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric condition, which he attributes to Survival, Evasion, Resistance, and Escape (SERE) training during service.  He specifically asserts that during this training, he was repeatedly water-boarded and he was locked in a concrete box with no room to move for extended periods at a minimum of three hours.  The Veteran reported that these incidents caused severe stress, panic, and an aversion to swimming.  He also indicated that due to these incidents he suffers from recurring nightmares, hallucinations, and claustrophobia.  The Veteran also stated that one of his instructors physically assaulted him.  See October 2015 and November 2015 Statements in Support of Claim and Military Personnel Records received in December 2015.  

The Veteran has not yet been afforded a VA examination in connection with his claim.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran reported his psychiatric condition dates back to his time in service. 
VA treatment records also show diagnosis for major depressive disorder, bipolar disorder, generalized anxiety disorder and PTSD.  Given the Veteran's reports attributing his current psychiatric condition to service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon, 20 Vet. App. 79, 81 (2006).

Low Back Disability

The Veteran contends service connection for a low back disability is warranted due to a fall of approximately six to seven feet from a helicopter.  The Veteran reported that he sought treatment with private chiropractors on and off, without pain relief, until he started receiving treatment through VA in 2011.  

Service treatment records document the fall and indicate that the Veteran was treated for a right hip contusion and right lower back strain associated with the fall.  Post-service treatment records reflect diagnoses of chronic lumbar strain, lumbago, and unspecified thoracic or lumbosacral neuritis or radiculitis, and nonallopathic lesions of the lumbar spine.  A May 2011 lumbar spine MRI revealed minor posterior annular bulge at L5-S1 causing minor spinal stenosis and majority foraminal encroachment and a right paramedian arachnoid cyst at S2.  

In July 2012, the Veteran was afforded a VA examination to determine the nature and etiology of the Veteran's low back disability.  The examiner diagnosed the Veteran with lumbar strain and opined that the Veteran's condition was less likely than not related to service.  The examiner explained that apart from the July 1989 fall in service, the Veteran had no other chronic back problems or treatment noted in the military and had no documented medical treatment until 2011.  Significantly, however, the examiner did not address the Veteran's statements of consistently low back pain since service and that he received on and off chiropractic treatment without relief until his 2011 VA treatment.  The Board points out that the examiner's rationale violated the rule espoused in Dalton v. Nicholson, 21 Vet. App. 23, 40   (2007) that a "medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service."

Furthermore, subsequent post-service imaging records are suggestive of worsening.  A November 2013 lumbar spine x-ray documented minimal scoliosis and very minimal anterolisthesis of L4 over L5 with mild osteoarthritic changes and degenerative disc disease.  An October 2015 MRI of the lumbar spine reflected a broad-based disc bulge with a focal annular tear causes moderate bilateral neural foraminal narrowing at L4-5, a disc bulge at L5-S1 causing mild bilateral neural foraminal narrowing, and mild malalignment at L4-5.  Based on the foregoing deficiencies, an addendum opinion is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide ... may reject a medical opinion based on an inaccurate factual basis).


Special Monthly Compensation

The Veteran is seeking special monthly compensation (SMC) due to the need of regular aid and attendance.  SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

The Board notes that the Veteran is currently service-connected for headaches rated as noncompensable effective January 1, 2017.  However, as discussed above, the Veteran's claims for service connection for a low back disability and acquired psychiatric disorder are still pending adjudication.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on the issue of special monthly compensation.  See Henderson v. West, 12 Vet. App. 11(1998), citing Harris v. Derwinski, 1 Vet. App. 180(1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).  

The Veteran also stated that he received chiropractic treatment prior to his treatment at VA medical centers in 2011.  Those treatment records, as well as updated private and VA treatment records should be requested on remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of any medical providers who have treated him for his back, including private chiropractic treatment prior to 2011, and to provide releases for those clinicians.  After securing the necessary releases, obtain any relevant records.  Additionally, obtain VA treatment records dating from April 2017 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

2. Schedule the Veteran for a VA mental disorders examination.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  If an examination cannot be provided, a medical opinion shall be obtained.  The examiner should provide the following:

a. Identify all currently diagnosed mental health disorders.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from December 2010 onward.  The psychiatric disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of major depressive disorder, bipolar disorder, generalized anxiety disorder, and PTSD.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that PTSD is not a current disability, then the explanation should include a discussion of the medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.

c. If a diagnosis of PTSD is found, opine as to whether the Veteran's PTSD is related to his contended stressor of being water boarded and locked in a concrete box during SERE training.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

3. After associating any additional records with the claims file, obtain an addendum medical opinion from a VA physician with appropriate expertise (from a medical professional other than the July 2012 examiner) to determine the etiology of the Veteran's low back condition.  A medical professional with expertise in orthopedics is preferred but not required.  The need for another examination is at the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this remand must be made available to the reviewing examiner.  The examiner is asked to address each of the following questions:

a. The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the low back disability arose during service or is otherwise related to any incident of service.  Please explain why or why not. 

The examiner should carefully consider the Veteran's lay statements regarding the onset of his low back symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's lay statements and private treatment records when considering the development of a low back disability over time, to include reports of chronic pain since service. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After determining whether the Veteran is entitled to service connection for an acquired psychiatric disorder or low back disability, schedule him for a VA aid and attendance/housebound examination.  If an examination cannot be provided, a medical opinion shall be obtained.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and he or she should be provided with a list of the Veteran's service-connected disabilities. 

a. Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities, only, render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  

The examiner should note that it is not required that all of the criteria listed for consideration in the regulation (i.e. unable to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need for adjustment of any prosthetic or orthopedic appliances; unable to feed himself through loss of coordination in the upper extremities or extreme weakness; inability to attend to the wants of nature, or incapacity (physical or mental) that requires care or assistance on a regular basis to protect himself from the hazards incident to his daily environment) be found to exist before a favorable evaluation may be made; the particular personal functions that the Veteran is unable to perform must be considered in connection with his condition as a whole.  Please also note that the need for aid and attendance need only be regular, not constant.

5. After completing the requested actions, and any additional action deemed warranted, readjudicate the Veteran's claims on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


